Citation Nr: 1101043	
Decision Date: 01/10/11    Archive Date: 01/20/11	

DOCKET NO.  06-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	K. J. Eagle, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a February 2010 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the Court 
vacated an April 2009 decision of the Board of Veterans' Appeals 
(Board) denying entitlement to service connection for a bipolar 
disorder, and, in so doing, remanded the Veteran's case to the 
Board for action consistent with a February 2010 Joint Motion for 
Remand.  The case is now, once more, before the Board for 
appellate review.

For reasons which will become apparent, this appeal is being 
REMANDED to the Department of Veterans Affairs (VA) Regional 
Office (RO) for additional development.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran in this case seeks service connection for an acquired 
psychiatric disorder, and, specifically, for a bipolar disorder.  
In pertinent part, it is contended that the Veteran's current 
bipolar disorder is the result of the ingestion of large 
quantities of steroids and/or stimulants during the course of his 
performance on an Army weightlifting team in service.

In that regard, in correspondence of November 2010, the Veteran's 
attorney requested that, prior to a final adjudication of the 
Veteran's claim, the Board obtain additional, more recent medical 
records reflecting treatment for the Veteran's psychiatric 
disorder.  Accordingly, in light of that request, the case is 
REMANDED to the RO for the following action:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
April 2008, the date of the most recent VA 
examination of record, should be obtained 
and incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be included 
in the claims file.  In addition, the 
Veteran and his attorney should be informed 
of any such problem.

2.  The RO should then readjudicate the 
Veteran's claim for service connection for 
an acquired psychiatric disorder, claimed 
as a bipolar disorder.  Should the benefit 
sought on appeal remain denied, the Veteran 
and his attorney should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of the most 
recent SSOC in March 2008.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



